2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 3-12 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, ‘graphite-like’ is unclear and apparently superfluous in view of the hybridization recited.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. 8318268.
Lee teaches, especially in col. 3-4 and the drawings, a crystalline diamond/graphene hybrid material. No difference is seen in the space groups, since the hybridization is the same. There is no requirement that the ‘structural unit’ be a repeating one; the material of Lee has one unit, although stacking is taught. For claims 13-15, no additional materials are required.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
In so far as repeating units or other materials are required, forming a stacked material along with semiconductor components is obvious to exploit electrical properties, see col. 3.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2016/134108.
The reference teaches sp2-sp3 carbon having an organized structure. Additionally, paragraph 36 discusses Lonsdalite as having the claimed features. Comments above are incorporated herein.

Claims 1, 2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘108.
In so far as repeating units or other materials are required, forming a stacked material along with semiconductor components is obvious to exploit electrical properties, see para 46. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736